
	
		II
		110th CONGRESS
		2d Session
		S. 20
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2008
			Mrs. Clinton (for
			 herself and Mrs. Murray) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prohibit the implementation or enforcement of certain
		  regulations. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protecting Patients and Health
			 Care Act.
		2.Limitation on
			 regulationsThe Secretary of
			 Health and Human Services shall not finalize, enforce, implement, or take other
			 action in furtherance of proposed regulations of the Department of Health and
			 Human Services, 73 Fed. Reg. 50274 (August 26, 2008) (purportedly under the
			 authority of section 401 of the Health Programs Extension Act of 1973 (42
			 U.S.C. 300a–7), commonly referred to as the Church Amendments,
			 section 245 of the Public Health Service Act (42 U.S.C. 238n), and section
			 508(d) of division G of the Consolidated Appropriations Act, 2008 (Public Law
			 110–161), commonly referred to as the Weldon Amendment).
		
